313 F.2d 632
George KEENAN, Administrator of the Estate of Lloyd Luther Keenan, Deceasedv.John J. BROWN, Jr., Equipment Rental Corporation, a Pennsylvania Corporation, Appellant.
No. 14134.
United States Court of Appeals Third Circuit.
Argued February 8, 1963.
Decided February 27, 1963.

Appeal from United States District Court for the Western District of Pennsylvania; John W. McIlvaine, Judge.
William A. Challener, Jr., Pittsburgh, Pa., for appellant.
James P. McArdle, Pittsburgh, Pa. (Donald J. Barley, McArdle, Harrington & McLaughlin, Pittsburgh, Pa., on the brief), for appellee.
Before KALODNER, STALEY and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error.


2
The Orders of the District Court of December 18, 1961, entering judgments in favor of plaintiff, George Keenan, Adm. Est. of Lloyd Luther Keenan, dec'd and against the defendant, John W. Brown, Jr. Equipment Rental Corporation, pursuant to the jury's verdict, will be affirmed.